Case 2:20-cv-07131-MWF-E Document 18 Filed 09/21/20 Page 1 of 3 Page ID #:150




 1   Kate Juvinall [Bar No. 315659]
     kate.juvinall@huschblackwell.com
 2   HUSCH BLACKWELL LLP
     4801 Main Street, Suite 1000
 3   Kansas City, MO 64112-2551
     Telephone: (816) 983-8361
 4   Facsimile: (816) 983-8080
 5   Barbara A. Grandjean [Pro Hac Vice]
     Andrew K. Glenn [Pro Hac Vice]
 6   barbara.grandjean@huschblackwell.com
     andrew.glenn@huschblackwell.com
 7   HUSCH BLACKWELL LLP
     1801 Wewatta St., Suite 1000
 8   Denver, CO 80202
     Telephone: (303) 749-7200
 9   Facsimile: (303) 749-7272
10   Amberly Morgan [Bar No. 273891]
     amberly.morgan@huschblackwell.com
11   HUSCH BLACKWELL LLP
     111 Congress Avenue, Suite 1400
12   Austin, TX 78701-4093
     Telephone: (512) 479-1135
13   Facsimile: (512) 479-1101
14   Attorneys for Defendant Splash News and Picture Agency, LLC
15
                             UNITED STATES DISTRICT COURT
16                          CENTRAL DISTRICT OF CALIFORNIA
17

18   ESMERALDA SERVIN,                    Case No.: 2:20-cv-07131 MWF (Ex)
19                                        NOTICE OF APPEARANCE OF
                            Plaintiff,
20                                        AMBERLY MORGAN
     v.
21
     SPLASH NEWS AND PICTURE
22
     AGENCY, LLC and RCAPITAL
23   PARTNERS LLP,
24                          Defendants.
25

26

27

28
                                           1            NOTICE OF APPEARANCE
     HB: 4817-3248-0716.1
Case 2:20-cv-07131-MWF-E Document 18 Filed 09/21/20 Page 2 of 3 Page ID #:151




 1   PLEASE TAKE NOTICE that Amberly Morgan of Husch Blackwell LLP hereby
 2   enters an appearance as counsel for Defendant Splash News and Picture Agency,
 3   LLC in the above-referenced action. Please serve said counsel with all pleadings
 4   and notices in this action.
 5
              Amberly Morgan, Esq.
 6
              amberly.morgan@huschblackwell.com
 7            HUSCH BLACKWELL LLP
              111 Congress Avenue, Suite 1400
 8            Austin, TX 78701-4093
              Telephone: (512) 479-1135
 9
              Facsimile: (512) 479-1101
10

11
              DATED: September 21, 2020 Respectfully submitted,
12
                                          HUSCH BLACKWELL LLP
13
                                          By: /s/ Amberly Morgan
14
                                                Amberly Morgan
15                                              Attorneys for Defendant Splash
                                                News and Picture Agency, LLC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2             NOTICE OF APPEARANCE
     HB: 4817-3248-0716.1
Case 2:20-cv-07131-MWF-E Document 18 Filed 09/21/20 Page 3 of 3 Page ID #:152




                               CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on September 21, 2020, I caused the foregoing to be
 3   filed electronically with the Clerk of the Court and to be served by operation of the
 4
     Court’s electronic filing system upon all counsel of record.
 5

 6

 7                                          /s/ Amberly Morgan
 8                                          Amberly Morgan
                                            Attorneys for Defendant Splash News and
 9                                          Picture Agency, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3              NOTICE OF APPEARANCE
     HB: 4817-3248-0716.1
